1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    DENNIS CURTIS HISLE,                              )   Case No. 1:17-cv-01400-LJO-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER STRIKING PLAINTIFF’S SECOND
10            v.                                           AMENDED COMPLAINT LODGED ON
                                                       )   NOVEMBER 19, 2019, FOR FAILURE TO
11                                                     )   COMPLY WITH FEDERAL RULE OF CIVIL
     MARLYN CONANAN, et al.,
                                                       )   PROCEDURE 15
12                    Defendants.                      )
                                                       )   [ECF No. 94]
13                                                     )
14            Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            On November 1, 2019, the Court issued the discovery and scheduling order after Defendant
17   Mushtaq Ahmed filed an answer to the complaint on October 30, 2019. (ECF Nos. 91, 93.)
18            On November 19, 2019, Plaintiff submitted a third amended complaint, without an
19   accompanying and necessary motion to amend. Accordingly, it is HEREBY ORDERED that
20   Plaintiff’s third amended complaint lodged on November 19, 2019, is STRICKEN from the record for
21   failure to comply with Rule 15 of the Federal Rules of Civil Procedure.
22
23   IT IS SO ORDERED.
24
     Dated:        November 20, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
